AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                FILED
                                        UNITED STATES DISTRICT Co
                                             SOUTHERN DISTRICT OF CALIFORNI
              UNITED STATES OF AMERICA
                                   V.
      JOSE GUADALUPE GAXIOLA-VALDEZ (1)
                                                                                Case Number:         19CR4977 JM

                                                                             Jessica Janet Oliva
                                                                             Defendant's Attorney
REGISTRATION NO.                   88846298
• -
THE DEFENDANT:
IZI   pleaded guilty to count(s)          One of the Superseding Information.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                     Nature of Offense                                                                        Number(s)


8 USC 1325                          Unlawful Attempted Entry by an Alien                                                           1




    The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

00    Count(s)    remaining                                         are            dismissed on the motion of the United States.

      Assessment: $100.00, waived


      JVTA Assessment*:$
•     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
oo    No fine                   •       Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             January 17. 2020
                                                                             Date of Imposition of Sentence

                                                                                                      ~~
                                                                                                      .MILLER
                                                                                                      S DISTRICT JUDGE



                                                                                                                              19CR4977 JM
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                 JOSE GUADALUPE GAXIOLA-VALDEZ (1)                                       Judgment - Page 2 of2
CASE NUMBER:               19CR4977 JM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •   at
                 ---------               AM.              on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _...;.__ _ _ _ _ _ _ _ __

at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL


                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                         19CR4977 JM
